UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.2)* Smart TechnologiesInc. (Name of Issuer) Class A Subordinate Voting Shares (Title of Class of Securities) 83172R108 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant towhich this Schedule 13G is filed: [ ] Rule 13d-1(b) [X] Rule 13d-1(c) [ ] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.83172R108 (1)Names of Reporting Persons.I.R.S. Identification Nos. ofAbovePersons(entities only): Mr. Philip C. Timon (2)ChecktheAppropriate BoxifaMember ofaGroup (See Instructions) (a) [ ] (b) [X ] (3) SECUse Only (4)Citizenship or Place of Organization:United States Number of Shares Beneficially Owned by Each Reporting Person With (5) Sole Voting Power: 3,067,732* (6) Shared Voting Power: 0 (7) Sole Dispositive Power: 3,067,732* (8) Shared Dispositive Power: 0 (9)Aggregate Amount Beneficially Owned by Each Reporting Person:3,067,732* (10)Check if the Aggregate AmountinRow(9) Excludes Certain Shares (See Instructions): [ ] (11)Percent of Class Represented by Amount in Row (9):7.3%* (12)Type of Reporting Person (See Instructions): IN * Based on the information set forth on Form 6-K of Smart Technologies Inc. (the “Company”) filed with the Securities and Exchange Commission (the “SEC”) on February 6, 2014, there were 42,082,593 Class A Subordinate Voting Shares of the Company (the “Shares”) outstanding as of December 31, 2013.As of December 31, 2013 (the “Reporting Date”), Endowment Capital, L.P., a Delaware limited partnership (the “Limited Partnership”), owned in the aggregate 3,067,732 Shares of the Company. Endowment Capital Group, LLC, a Delaware limited liability company (“Endowment LLC”), is the sole general partner of the Limited Partnership. Mr. Philip C. Timon (the “Reporting Person”) is the sole managing member of Endowment LLC. As a result, the Reporting Person possesses the sole power to vote and the sole power to direct the disposition of the Shares held by the Limited Partnership. Thus, as of the Reporting Date, for the purposes of Reg. Section 240.13(d)-3, the Reporting Person is deemed to be the beneficial owner of 3,067,732 Shares, or approximately 7.3%, of the Shares deemed issued and outstanding. The Reporting Person’s interest in the Shares is limited to his pecuniary interest, if any, in the Limited Partnership. -2- Item 1(a) Name Of Issuer: Smart TechnologiesInc. Item 1(b) Address of Issuer’s Principal Executive Offices: 3636 Research Road NW Calgary, AB T2L 1Y1 Canada Item 2(a) Name of Person Filing: Mr. Philip C. Timon Item 2(b) Address of Principal Business Office or, if None, Residence: 223 Wilmington-West Chester Pike Suite 108 Chadds Ford, PA 19317 Item 2(c) Citizenship: United States Item 2(d) Title of Class of Securities:Class A Subordinate Voting Shares Item 2(e) CUSIP No.: 83172R108 Item 3. If This Statement Is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not Applicable. Item 4. Ownership. (a) Amount Beneficially Owned (as of December 31, 2013): 3,067,732* (b) Percent of Class (as of December 31, 2013): 7.3%* (c) Number of Shares as to which such person has: (i) sole power to vote or to direct the vote: 3,067,732* (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 3,067,732* (iv) shared power to dispose or to direct the disposition of: 0 * As of the Reporting Date, the Limited Partnership owned in the aggregate 3,067,732 Shares of the Company. Endowment LLC is the sole general partner of the Limited Partnership. The Reporting Person is the sole managing member of Endowment LLC. As a result, the Reporting Person possesses the sole power to vote and the sole power to direct the disposition of the Shares held by the Limited Partnership. Based on the information set forth on Form 6-K of the Company filed with the SEC on February 6, 2014, there were 42,082,593 Shares outstanding as of December 31, 2013.Thus, as of the Reporting Date, for the purposes of Reg. Section 240.13(d)-3, the Reporting Person is deemed to be the beneficial owner of 3,067,732 Shares, or approximately 7.3%, of the Shares deemed issued and outstanding. The Reporting Person’s interest in the Shares is limited to his pecuniary interest, if any, in the Limited Partnership. -3- Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the owner of more than five percent of the class of securities, check the following: [ ] Item 6.Ownership of More Than Five Percent on Behalf of Another Person. Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8.Identification and Classification of Members of the Group. Not Applicable. Item 9.Notice of Dissolution of Group. Not Applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. -4- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 11, 2014 By: /s/ Philip C. Timon Philip C. Timon, SoleManaging Member of Endowment LLC, the Sole General Partner of Endowment Capital, L.P. Attention: Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) -5-
